Opinion of the Court
Homer Ferguson, Judge:
The accused was tried by general court-martial for three offenses of larceny and one offense of failure to obey, in violation of Articles 121 and 92 of the Uniform Code of Military Justice, 10 USC §§ 921 and 892, respectively. He pleaded guilty to one offense of larceny and not guilty to the remaining offenses. The court-martial found him guilty as charged. Several issues are presented in this appeal, only one of which need be considered.
In attempting to prove the larceny offenses, the prosecution sought the introduction in evidence of the accused’s pretrial statement in which he admitted the thefts charged. Defense counsel objected to the statement’s admission on the ground that it had been involuntarily obtained. The accused took the stand in his own behalf for the purpose of testifying on the limited issue of volun-tariness. He had been apprehended by the air police after having indulged in a considerable amount of drinking which had left him in a rather groggy condition. The investigators advised him of his rights under Article 31 of the Code, supra, 10 USC § 831, and he initially made a statement in which he denied guilt. When faced with evidence which contradicted this statement he subsequently acknowledged it was false. The investigators then read him Article 107 of the Code, supra, 10 USC § 907, which relates to the offense of false official statements. He was told that if he gave a truthful statement the false statement would be torn up and disregarded. However, if he did not tell the truth he would be prosecuted for making the false statement in addition to the other offenses. He considered this circumstance one of the “main reasons” he later signed a confession. The air police corroborated much of his testimony concerning the threat of possible prosecution for the offense of making a false official statement. The law officer admitted the statement in evidence.
After both sides had rested, the law officer charged the court on the elements of the offenses charged. He then instructed concerning the effect of his admitting the accused’s confession into evidence as follows:
“Now, in this particular ease we are confronted with a confession. You are advised that my ruling, re*364ceiving in evidence Prosecution Exhibit — I believe it is 1,. the out-of-court statement of the accused with respect to the offenses enumerated in specifications 1 and 2, is final only-on the question of that admissibility. My ruling merely places the statement before the court; it does not conclusively establish the voluntary nature of the statement. You, in your deliberation upon the findings of guilt or innocence, may come to your own conclusions as to the voluntary nature of the statement. You may accept the statement as evidence if you determine that it was voluntary, or you may refuse to consider it as evidence if you determine that it was involuntarily made. You are also advised that any evidence adduced as to the voluntary or involuntary nature of the accused’s out-of-court statement may be considered by you in determining the weight that you will give to the statement.” [Emphasis supplied.]
We believe the evidence presented sufficiently raised the question of vol-untariness. The issue for our consideration, therefore, relates to the correctness of the italicized portion of the above instruction. The starting point for discussion of this issue is the leading case of United States v Jones, 7 USCMA 623, 23 CMR 87. We held there that where an issue of voluntariness is raised, the law officer must advise the court members they may only determine the weight and credibility of the confession if they have first found it was voluntarily made. If, on the other hand, they arrive at the conclusion the statement was involuntary— even though completely trustworthy— they must reject it entirely and accord it no weight whatsoever. Here, the law officer correctly informed the court it could consider the statement as evidence if it was determined to be voluntary. He erred, however, when he advised “you may refuse to consider it as evidence if you determine that it was involuntarily made.” (Emphasis supplied.) The use of the word “may” instead of “must” was reasonably capable of misleading the court members into believing it was discretionary with them whether or not consideration should be given the statement in the event they determined it to have been involuntarily made. United States v Wenzel, 9 USCMA 140, 25 CMR 402.
The decision of the board of review is reversed. The record of trial is returned to The Judge Advocate General of the Air Force for reference to a board of review. The board, in its discretion, may dismiss the findings of guilt of specifications 1 and 2 of Charge I and reassess the sentence on the basis of the remaining offenses which are unaffected by these proceedings, or it may order a rehearing as to specifications 1 and 2 of Charge I.
Chief Judge Quinn concurs in the result.